Name: Commission Regulation (EC) No 1894/2000 of 26 July 2000 amending, for the second time, Annex V to Council Regulation (EC) No 2111/1999 prohibiting the sale and supply of petroleum and certain petroleum products to certain parts of the Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: marketing;  Europe;  oil industry;  international affairs
 Date Published: nan

 Avis juridique important|32000R1894Commission Regulation (EC) No 1894/2000 of 26 July 2000 amending, for the second time, Annex V to Council Regulation (EC) No 2111/1999 prohibiting the sale and supply of petroleum and certain petroleum products to certain parts of the Federal Republic of Yugoslavia Official Journal L 228 , 08/09/2000 P. 0003 - 0004Commission Regulation (EC) No 1894/2000of 26 July 2000amending, for the second time, Annex V to Council Regulation (EC) No 2111/1999 prohibiting the sale and supply of petroleum and certain petroleum products to certain parts of the Federal Republic of YugoslaviaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2111/1999 of 4 October 1999 prohibiting the sale and supply of petroleum products to certain parts of the Federal Republic of Yugoslavia (FRY) and repealing Regulation (EC) No 900/1999(1), as last amended by Regulation (EC) No 607/2000(2), and in particular Article 2b thereof,Whereas:(1) Further to Council Common Position 1999/691/CFSP(3), the Council adopted Regulation (EC) No 2421/1999(4), amending Regulation (EC) No 2111/1999 in order to allow supplies of petroleum and petroleum products to certain municipalities and other destinations within the Republic of Serbia, in the framework of the "Energy for democracy" initiative.(2) On that occasion, the Council added an Annex V to Regulation (EC) No 2111/1999 containing a list of municipalities or final destinations in the Republic of Serbia, that would be eligible for such supplies.(3) By means of Council Decision 2000/457/CFSP(5), the Council determined that the list of municipalities and other destinations within the Republic of Serbia, should be expanded.(4) It is, therefore, necessary to amend Annex V to Regulation (EC) No 2111/1999,HAS ADOPTED THIS REGULATION:Article 1Annex V to Regulation (EC) No 2111/1999 is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 2000.For the CommissionChristopher PattenMember of the Commission(1) OJ L 258, 5.10.1999, p. 12.(2) OJ L 73, 22.3.2000, p. 4.(3) OJ L 273, 23.10.1999, p. 1.(4) OJ L 294, 16.11.1999, p. 7.(5) OJ L 183, 22.7.2000, p. 4.ANNEX"ANNEX VList of municipalities or final destinations in the Republic of Serbia referred to in Article 2a(1)1. Arilje2. Cacak3. Kikinda4. Kragujevac5. Kraljevo6. The city of Nis7. Novi Sad8. The city of Pirot9. Pancevo10. Pozega11. Presevo12. Sabac13. Sombor14. Subotica15. Uzice"